Title: To Benjamin Franklin from Chaumont, 16 January 1777
From: Chaumont
To: Franklin, Benjamin


Monsieur
Passi ce jeudy 16. Jer. 1777.
M. Bernier et gourlade qui vendent avec moy la fregatte que vous avez fait visiter par le Capitaine Lambert Vickes me prient de leur envoyer promptement vostre decision;Ils veulent vendre cette fregatte quatre cents mile livres. Il fait beau tems, venez diner avec nous amenez vos deux confreres et nous concluerons. J’ay l’honneur d’estre avec Respect Monsieur vostre tres humble et tres obeissant serviteur
Leray de Chaumont
M frankelin
 
Notation: de Chaumont, Passy 16 Janv. 77
